DETAILED ACTION
Claims 1, 7-8 and 13 are amended. Claim 2 is cancelled. Claims 1 and 3-16 are pending. 
Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:
As per claims 1, 8 and 13, the limitation “wherein the first gate lines of the first display region being sent scanning signals in the first sub--interval of the second time interval and the first gate lines of the first display region being sent scanning signal in the first sub-interval of the first time interval are the same gate lines; and
in a second sub-interval immediately adjacent to the first sub-interval of the second time interval within the one frame period, sequentially sending scanning signals to second gate lines of a second sub-display region of the second display region to control the display of the second sub-display region, and during the second sub-interval of the second time interval, scanning signals are not sent to the second gate lines of the first sub-display region of the second display region;
wherein the first sub-display region and the second sub-display region are different sub-display regions of the second display region, and are adjacent to each other without being separated by a waveguide region” should be 
“wherein the first gate lines of the first display region being sent scanning signals in the first sub--interval of the second time interval and the first gate lines of the first display region being sent scanning signal in the first sub-interval of the first time interval are [ identical gate lines; and
in a second sub-interval immediately adjacent to the first sub-interval of the second time interval within the one frame period, sequentially sending scanning signals to second gate lines of a second sub-display region of the second display region to control the display of the second sub-display region, and during the second sub-interval of the second time interval, scanning signals are not sent to the first gate lines of the first sub-display region of the first display region;
wherein the first sub-display region and the second sub-display region are different sub-display regions of the second display region, and are adjacent to each other without being separated by a waveguide display region”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 20060139289).
As per claims 1 and 8, Yoshida discloses a (display device, comprising a) display panel (Fig. 6; #A; [0218]), (wherein the display panel (#A) comprises) comprising a first display region (i.e., uppermost first pixel region #7), a second display region (#8), and a control device (#6; [0218]-[0219]),
wherein the first display region (i.e., uppermost first pixel region #7) is on a side (i.e., upper side) of the second display region (#8), and the second display region (#8) comprises N display sub-regions ([0218]; where N is 4 display sub-regions); and
the control device (#6) is connected to the first display region (i.e., uppermost first pixel region #7) and the second display region (#8), respectively, and is configured to control display of the first display region (i.e., uppermost first pixel region #7) and display of the second display region (#8) in N time intervals (i.e., N is 2 time intervals) within one frame period sequentially ([0218]-[0220]), and control the display of the first display region (i.e., uppermost first pixel region #7) and display of an i-th display sub-region (i.e., i-th is 1 display sub-region) in the second display region (#8) in an i-th time interval (i.e., i-th is 1 time interval; [0219]-[0220]),
wherein 1≤i≤N, and N is a positive integer greater than or equal to 3 ([0219]; where N is 4 is a positive integer greater than 3),
wherein the first display region (i.e., uppermost first pixel region #7) comprises a plurality of first pixel units (#5), and the plurality of first pixel units (#5) are defined by intersection of X1 horizontally arranged first gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]);
the second display region (#8) comprises a plurality of second pixel units (#5), and the plurality of second pixel units (#5) are defined by intersection of X2 horizontally arranged second gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]);
the first display region (i.e., uppermost first pixel region #7) is on a side (i.e., upper side) of all of the N display sub-regions of the second display region (#8) along an extending direction (i.e., vertical direction) of the data lines (#D1-Dm), and the N display sub-regions in the second display region (#8) are sequentially arranged along the extending direction (i.e., vertical direction) of the data lines (#D1-Dm; [0218]-[0219]); and
X1, X2 and Y are positive integers ([0218]-[0219]), and
wherein the first display region (i.e., uppermost first pixel region #7) is a waveguide display region ([0218]), the first display region (i.e., uppermost first pixel region #7) further comprises N light sources (Fig. 8, #9), and the N light sources (#9) are arranged at least on one side of the first display region (i.e., uppermost first pixel region #7), wherein the N light sources (#9) are overlapped with the plurality of first pixel units (#5) of the first display region (i.e., uppermost first pixel region #7) in an extension direction (i.e., horizontal direction) of the first gate lines (#G1-Gn; [0218]; [0224]);
the second display region (#8) is a liquid crystal display region ([0218]) or an organic light-emitting diode display region,
wherein the control device being configured to control the display of the first display region (Fig. 28, #Gr.1) and the display of the second display region (#Gr.2) in the N time intervals within the one frame period (Fig. 29; [0318]-[0319]; [0321]), comprises:
in a first sub-interval (i.e., first sub-interval of scanning lines G1-G3) of a first time interval within the one frame period, sequentially sending scanning signals to the first gate lines (#G1-G3) of the first display region (#Gr.1) to control the display of the first display region ([0321]-[0324]);
in a second sub-interval (i.e., second sub-interval of scanning lines G4-G6) immediately adjacent to the first sub-interval of the first time interval within the one frame period, sequentially sending scanning signals to second gate lines (#G4-G6) of a first sub-display region of the second display region (#Gr.2) to control the display of the first sub-display region ([0323]-[0325]);
in a first sub-interval (i.e., first sub-interval of scanning lines G1-G3) of a second time interval immediately adjacent to the second sub-interval of the first time interval within the one frame period, sequentially sending scanning signals to the first gate lines (#G1-G3) of the first display region (#Gr.1) to control the display of the first display region ([0321]-[0324]); wherein the first gate lines (#G1-G3) of the first display region (#Gr.1) being sent scanning signals in the first sub--interval of the second time interval and the first gate lines of the first display region being sent scanning signal in the first sub-interval of the first time interval are the same gate lines ([0321]-[0324]); and
in a second sub-interval (i.e., first sub-interval of scanning lines G4-G6) immediately adjacent to the first sub-interval of the second time interval within the one frame period, sequentially sending scanning signals to second gate lines (#G4-G6) of a second sub-display region of the second display region (#Gr.2) to control the display of the second sub-display region ([0323]-[0325]), and during the second sub-interval of the second time interval, scanning signals are not sent to the second gate lines (#G1-G3) of the first sub-display region of the second display region (#Gr.1);
wherein (Fig. 28 discloses) the first sub-display region and the second sub-display region are different sub-display regions of the second display region (#Gr.2), and are adjacent to each other without being separated by a waveguide region.
As per claim 3, Yoshida discloses the display panel according to claim 1, wherein the first display region (i.e., uppermost first pixel region #7) and the second display region (#8) share the Y data lines (#D1-Dm; [0218]).
As per claim 4, Yoshida discloses the display panel according to claim 3, wherein the control device (Fig. 9, #18) comprises a row scanning driving circuit (#14) and a data driving circuit (#16; [0228]), the row scanning driving circuit (#14) is connected to the X1 first gate lines (#G1-Gn) and the X2 second gate lines (#G1-Gn), and the data driving circuit (#16) is connected to the Y data lines (#D1-Dm; [0228]-[0230]).
As per claim 6, Yoshida discloses the display panel according to claim 4, wherein the data driving circuit (#30) comprises a data driver (#16) and a light source driver, wherein the data driver is connected to the Y data lines (#D1-D4), and the light source driver is connected to the N light sources (#F1-F4; [0282]; where a light source driver is inherently present).
As per claim 7, Yoshida discloses the display panel according to claim 6, wherein the control device (#6) being configured to control the display of the first display region (i.e., uppermost first pixel region #7) and the display of the first display sub-region in the second display region (#8) in the first time interval ([0218]-[0219]), further comprises:
in the first sub-interval (Fig. 10, #first field) of the first time interval within the one frame period (#1 frame), outputting data signals to the Y data lines (#D1-D8) through the data driver (#16; [0228]-[0232]); and
in the second sub-interval (#second field) of first time interval within the one frame period (#1 frame), outputting data signals to the Y data lines through the data driver, and outputting a light source turn-on signal to a first light source through the light source driver ([0282]-[0288]).
As per claim 9, Yoshida discloses the display device according to claim 8, wherein the control device (Fig. 9, #18) comprises a row scanning driving circuit (#14) and a data driving circuit (#16; [0228]); and
the control device (#6) being configured to sequentially control the display of the first display region (i.e., uppermost first pixel region #7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the first gate lines (#G1-G6) of the first display region (#20) through the row scanning driving circuit (#14), and outputting data signals to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the second gate lines (#G1-G6) of the i-th display sub-region through the row scanning driving circuit (#14), and outputting data signals to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0234]).
As per claim 11, Yoshimoto discloses the display device according to claim 9, wherein the data driving circuit (#30) comprises a data driver (#16) and a light source driver ([0282]; where a light source driver is inherently present), and the data driving circuit (#6) being configured to output data signals to the data lines (#D1-Dm; [0226]-[0232]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the Y data lines (#D1-D8) through the data driver (#16; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the Y data lines (#D1-D8) through the data driver (#16; [0228]-[0234]), and outputting a light source turn-on signal to an i-th light source through the light source driver ([0282]-[0288]).
As per claim 13, Yoshida discloses a driving method of a display panel (Fig. 6; #A; [0216]; [0218]), wherein the display panel (#A) comprises a first display region (i.e., uppermost first pixel region #7), a second display region (#8), and a control device (#6; [0218]-[0219]); the first display region (i.e., uppermost first pixel region #7) is on a side (i.e., upper side) of the second display region (#8), the second display region (#8) comprises N display sub-regions ([0218]; where N is 4 display sub-regions), the control device (#6) is connected to the first display region (i.e., uppermost first pixel region #7) and the second display region (#8), respectively, and N is a positive integer greater than or equal to 3 (where N is 4 is a positive integer greater than 3), the first display region (i.e., uppermost first pixel region #7) comprises a plurality of first pixel units (#5), and the plurality of first pixel units (#5) are defined by intersection of X1 horizontally arranged first gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]); the second display region (#8) comprises a plurality of second pixel units (#5), and the plurality of second pixel units (#5) are defined by intersection of X2 horizontally arranged second gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]); the first display region (i.e., uppermost first pixel region #7) is on a side (i.e., upper side) of all of the N display sub-regions of the second display region (#8) along an extending direction (i.e., vertical direction) of the data lines (#D1-Dm), and the N display sub-regions in the second display region (#8) are sequentially arranged along the extending direction (i.e., vertical direction) of the data lines (#D1-Dm; [0218]-[0219]); and X1, X2 and Y are positive integers ([0218]-[0219]), and the first display region (i.e., uppermost first pixel region #7) is a waveguide display region ([0218]), the first display region (i.e., uppermost first pixel region #7) further comprises N light sources (Fig. 8, #9), and the N light sources (#9) are arranged at least on one side of the first display region (i.e., uppermost first pixel region #7) in an extension direction (i.e., horizontal direction) of the first gate lines (#G1-Gn; [0218]; [0224]); the second display region (#8) is a liquid crystal display region ([0218]) or an organic light-emitting diode display region,
the driving method comprises:
controlling display of the first display region (i.e., uppermost first pixel region #7) and display of the second display region (#8) in N time intervals (i.e., N is 2 time intervals) within one frame period, respectively ([0218]-[0220]), and
controlling the display of the first display region (i.e., uppermost first pixel region #7) and display of an i-th display sub-region (i.e., i-th is 1 display sub-region) in the second display region (#8) in an i-th time interval (i.e., i-th is 1 time interval), wherein 1≤i≤N ([0218]-[0220]; where N is 4),
wherein the control device being configured to control the display of the first display region (Fig. 28, #Gr.1) and the display of the second display region (#Gr.2) in the N time intervals within the one frame period (Fig. 29; [0318]-[0319]; [0321]), comprises:
in a first sub-interval (i.e., first sub-interval of scanning lines G1-G3) of a first time interval within the one frame period, sequentially sending scanning signals to the first gate lines (#G1-G3) of the first display region (#Gr.1) to control the display of the first display region ([0321]-[0324]);
in a second sub-interval (i.e., second sub-interval of scanning lines G4-G6) immediately adjacent to the first sub-interval of the first time interval within the one frame period, sequentially sending scanning signals to second gate lines (#G4-G6) of a first sub-display region of the second display region (#Gr.2) to control the display of the first sub-display region ([0323]-[0325]);
in a first sub-interval (i.e., first sub-interval of scanning lines G1-G3) of a second time interval immediately adjacent to the second sub-interval of the first time interval within the one frame period, sequentially sending scanning signals to the first gate lines (#G1-G3) of the first display region (#Gr.1) to control the display of the first display region ([0321]-[0324]); wherein the first gate lines (#G1-G3) of the first display region (#Gr.1) being sent scanning signals in the first sub--interval of the second time interval and the first gate lines of the first display region being sent scanning signal in the first sub-interval of the first time interval are the same gate lines ([0321]-[0324]); and
in a second sub-interval (i.e., first sub-interval of scanning lines G4-G6) immediately adjacent to the first sub-interval of the second time interval within the one frame period, sequentially sending scanning signals to second gate lines (#G4-G6) of a second sub-display region of the second display region (#Gr.2) to control the display of the second sub-display region ([0323]-[0325]), and during the second sub-interval of the second time interval, scanning signals are not sent to the second gate lines (#G1-G3) of the first sub-display region of the second display region (#Gr.1);
wherein (Fig. 28 discloses) the first sub-display region and the second sub-display region are different sub-display regions of the second display region (#Gr.2), and are adjacent to each other without being separated by a waveguide region.
As per claim 14, Yoshida discloses the driving method according to claim 13, wherein the first display region (i.e., uppermost first pixel region #7) and the second display region (#8) share the data lines (#D1-Dm) in the display panel (#A; [0218]-[0219]),
in the driving method, sequentially controlling the display of the first display region (i.e., uppermost first pixel region #7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the first gate lines (#G1-G6) of the first display region (#20), and outputting data signals to the data lines (#D1-D8; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the second gate lines (#G1-G6) of the i-th display sub-region in the second display region (#22), and outputting data signals to the data lines (#D1-D8; [0228]-[0234]).
As per claim 16, Yoshimoto discloses the driving method according to claim 14, further comprising:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the data lines (#D1-D8; [0228]-[0232]); and
in the second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the data lines (#D1-D8; [0228]-[0234]), and outputting a light source turn-on signal to an i-th light source in the first display region (#20; [0282]-[0288]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yoshimoto (US 20060022931).
As per claims 5 and 12, Yoshida discloses the display panel (device) according to claim 4 (claim 9).
However, Yoshida does not explicitly teach the row scanning driving circuit comprises N+1 row scanning driving sub-circuits, one of the N+1 row scanning driving sub-circuits is connected to the X1 first gate lines of the first display region, and each of other row scanning driving sub-circuits is connected to the second gate lines of one display sub-region in the second display region.
Yoshimoto teaches the row scanning driving circuit (Fig. 5, #104) comprises N+1 row scanning driving sub-circuits (#104b), one of the N+1 row scanning driving sub-circuits (#104b) is connected to the X1 first gate lines (#112) of the first display region (#10aa), and each of other row scanning driving sub-circuits (#104b) is connected to the second gate lines (#112) of one display sub-region in the second display region (#10ab; [0096]-[0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the row scanning driving sub-circuits disclosed by Yoshimoto to the row scanning driving circuit of Yoshida so as to provide logical circuits corresponding to the first and second gate lines.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Namkung (US 20160171944).
As per claim 10, Yoshida discloses the display device according to claim 9, wherein the control device (#6) being configured to sequentially control the display of the first display region (i.e., uppermost first pixel region #7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in the first sub-interval (Fig. 10, #first field) of the i-th time interval within one frame period (#1 frame), sequentially sending scanning signals for driving an i-th color of the plurality of first pixels units to the first gate lines (#G1-G6) of the first display region (#20) through the row scanning driving circuit (#14), and outputting data signals of the i-th color of the plurality of first pixel units to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0232]); and
in the second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals for driving the N colors of the plurality of second pixel units in the i-th display sub-region to the gate lines of the i-th display sub-region through the row scanning driving circuit (#14), and outputting data signals of the N colors of the plurality of second pixel units to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0234]).
However, Yoshida does not explicitly teach each of the plurality of first pixel units comprises sub-pixel units of N colors; and each of the plurality of second pixel units comprises sub-pixel units of the N colors.
Namkung teaches each of the first pixel units (Fig. 2, #Pa) comprises sub-pixel units of N colors ([0043]-[0044]); and each of the second pixel units (#Pb) comprises sub-pixel units of the N colors ([0043]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second pixel units of Yoshida according to Namkung so that each of the first pixels may comprise a red sub-pixels and a green sub-pixel and each of the second pixels may comprise a blue sub-pixel and a white sub-pixel (Namkung: [0007]).
As per claim 15, Yoshida discloses the driving method according to claim 14, wherein in the driving method, sequentially controlling the display of the first display region (i.e., uppermost first pixel region #7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in the first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals for driving an i-th color of the plurality of first pixels units, and outputting data signals of the i-th color of the plurality of first pixel units to the data lines (#D1-D8; [0228]-[0232]); and
in the second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals for driving the N colors of the plurality of second pixel units in the i-th display sub-region to gate lines of the i-th display sub-region in the second display region (#22), and outputting data signals of the N colors of the plurality of second pixel units to the data lines (#D1-D8; [0228]-[0234]).
However, Yoshida does not explicitly teach each of the first pixel units comprises sub-pixel units of N colors; and each of the second pixel units comprises sub-pixel units of the N colors.
Namkung teaches each of the first pixel units (Fig. 2, #Pa) comprises sub-pixel units of N colors ([0043]-[0044]); and each of the second pixel units (#Pb) comprises sub-pixel units of the N colors ([0043]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second pixel units of Yoshida according to Namkung so that each of the first pixels may comprise a red sub-pixels and a green sub-pixel and each of the second pixels may comprise a blue sub-pixel and a white sub-pixel (Namkung: [0007]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 13 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622   







/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622